DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
	

Response to Amendment
Applicant's amendment, filed on February 25 of 2020, has been entered.  Claims 1, 15 and 16 have been amended.  Claim 10 has been cancelled.  No claim has been added.  Claims 1-3, 5-8 and 11-19 are still pending in this application, with claims 1 and 15 being independent.

Claim Objections
Claim 1 is objected because they include grammatical, typographical, and syntax errors (see proposed claim amendments, below).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-8 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Independent claim 1 is indefinite as Independent claim 1 is indefinite as it is not clear if the recitation “a light guide having micro optics” (see line 9) is attempting to define a new light guide in addition to the previously defined “transparent or translucent light guide” (see line 4), or if such recitation is merely attempting to further define the previously defined light guide.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the “transparent or translucent light guide” (see line 4) as being further defined as including micro optics. 

Dependent claims 2, 3, 5-8 and 11-14 are rejected at least because of their dependency on rejected independent claim 1, as detailed above. 

Independent claim 15 is indefinite as it recites a relative orientation term (i.e. “horizontal configuration”, see line 5) without positively defining a basis or standard for judging which orientation is considered “horizontal”, and fails to provide proper antecedent basis for the limitation “the micro optics” (see line 4).  In addition, it is not clear if the applicant is attempting to distinguish the instant invention from otherwise positioned below the cavity in a horizontal configuration” is the light guide or the micro optics. The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the claimed light guide as being provided to extend in a direction substantially parallel to a longitudinal direction of the housing. 

Dependent claims 16-19 are rejected at least because of their dependency on rejected independent claim 15, as detailed above.

Proposed Claim Amendments
The Examiner respectfully suggests amending the claims as indicated below. The applicant is advised that, if the proposed amendments are accepted, all claims must be carefully reviewed to reflect and/or accommodate the new language.

CLAIM 1.	A light fixture comprising: 
a) a housing with two opposite straight sides and two opposite curved sides curving inward to form a cavity facing downward; 
b) a transparent or translucent light guide arranged substantially perpendicular to at least one of the straight sides of the housing, having a top and a bottom, left and a right sides, and a first and a second end, the light guide positioned on a bottom of the middle portion of the housing and leaving a gap between the left and right sides of the guide and the curved sides of the housing, with the first and second ends attached directly or the light guide having [[a]] micro optics;
c) a first and second support positioned next to the left and right sides of the light guide and attached only at their ends to the straight sides of the housing, the support and the light guide positioned below the cavity; 
d) a source of light received in at least one of the first and the second supports; 
wherein light from the source of light travels through the light guide, and then exits the light guide from both the top and the bottom of the light guide, and light exiting from the top of the light guide hits the bottom of the cavity of the housing to provides an additional indirect source of light through the gap.

CLAIM 15.	A light fixture comprising: 
a) a housing defining a longitudinal axis and having a curved cavity facing downward relative to position of the housing installed on a ceiling; 
b) a rectangular transparent or translucent light guide and substantially parallel to the longitudinal axis, the light guide including micro optics; 
c) two supports, with each support on one long side of the light guide, each end of the supports attached to the housing; 


Claim Rejections Based on Prior Art 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over DIFELICE et al. (U.S. Pat. 10,067,284) in view of ASHALL (U.S. Pat. 5,390,436).

Regarding independent claim 1 (as best understood), DIFELICE et al. discloses a light fixture 100 (as seen in Figure 1B) including a housing 110 (as seen in Figure 1B) with two straight sides 112/114 (as seen in Figure 1A) and two opposite curve sides 180 (left and right side of element 180, as seen in Figure 1A) curving inward to form a cavity 199 (as seen in Figure 1B) facing downward (as seen in Figure 1B); a transparent or translucent light guide 765 (as seen in Figure 7) arranged substantially perpendicular to at least one of the straight sides 112/114 of the housing 110 (as evidenced in Figure 1B), having a top 762 (as seen in Figure 7) and a bottom 763 (as seen in Figure 7), a left side 774 (as seen in Figure 7) and a right side 776 (as seen in Figure 7), and a first end 794 (as seen in Figure 10) and a second end 796 (as seen in Figure 10), the light guide 765 positioned on a bottom of the middle portion of the housing 110 (as seen in Figure 1B) and leaving a gap between the left side 774 and the right side 776 of the guide 765 and the curved sides 180 of the housing 765 (as seen in Figure 5), with the first and the second ends 794/796 of the light guide 765 attached directly or indirectly to the straight sides 112/114 of the housing 110 (as seen in Figure 1B); a first and second supports 140 (as seen in Figure 7) positioned next to the left and right sides 774/776 of the light guide 765 (as seen in Figure 7) and attached only at their ends to the straight sides 112/114 of the housing 110 (as seen in Figure 1B), the supports 140 and the light guide 765 positioned below the cavity 199 (as seen in Figure 1B); a source of light 766 (as seen in Figure 7) received in at least one of the first and second supports 140 (as 766 travels through the light guide 765 (see lines 46-49 of column 14), and then exits the light guide 765 from both the top 762 and the bottom 763 of the light guide 765 (see lines 46-49 of column 14), and light exiting from the top 762 of the light guide 765 hits the bottom of the cavity 199 of the housing 110 to provide an additional indirect source of light through the gap (see lines 3-8 of column 15). DIFELICE et al. further discloses a diffuser 165 (as seen in Figure 7) provided proximate the bottom 763 of the light guide 765 (as seen in Figure 7), the diffuser 165 providing a desired specific light distribution pattern from the light fixture 100 (see lines 27-30 of column 8), such as a clean and uniform light distribution (see lines 65-67 of column 14 and lines 1-2 of column 15).
DIFELICE et al. fails to disclose the light guide 765 having micro optics.
However, ASHALL discloses an illumination device (as seen in Figure 1) including a housing 20 (as seen in Figure 1), a transparent or translucent light guide 10 (as seen in Figure 1) with first major surface 11 (as seen in Figure 1) and second major surface 12 (as seen in Figure 1), a plurality of micro optics 13 (as seen in Figure 1) formed on a major surfaces 11 of the light guide 10 (see lines 15-17 of column 3), and a source of light 21 (as seen in Figure 1) placed along an edge of the light guide 10 (as seen in Figure 1), wherein light from the light source 21 is projected into the light guide 10 through the edge and exits the light guide through the major surfaces 11 by interacting with the micro optics 13 to provide an uniform light output.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the micro optics 13 of the Prior Art illumination device of ASHALL with the light guide 765 of the patented light fixture 100  DIFELICE et al., according to the known methods disclosed by ASHALL, to yield the predictable result of simplifying the patented light fixture 100 by combining the light guide 765 and diffuser 165 (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).

Regarding dependent claim 2 (as best understood), DIFELICE et al. further discloses the light guide 765 is rectangular (as seen in Figure 1B). 

Regarding dependent claim 3 (as best understood), DIFELICE et al. further discloses a ballast 190 (as seen in Figure 1B) on the housing 110 (as seen in Figure 1B). 

Regarding dependent claim 5 (as best understood), DIFELICE et al. further discloses the diffuser 165 (as seen in Figure 7) being provided proximate only the bottom 763 of the light guide 765 (as seen in Figure 7).
The teachings of DIFELICE and ASHALL individually disclose, or suggest in combination, all the limitations of the claim, as previously detailed, except the micro optics being provided only on the bottom 763 of the light guide 765.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the micro optics 13 of ASHALL only on the bottom 763 of the light guide 765 of DIFELICE, to yield the predictable result of simplifying the patented light fixture 100 by combining the “only on the bottom” diffuser 165 with the light guide 765 (i.e. to provide the same arrangement taught by DIFELICE), as previously detailed (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).

Regarding dependent claim 6 (as best understood), ASHALL further discloses the micro optics 13 are circular (see Figure 1). 

Regarding dependent claim 7 (as best understood), DIFELICE et al. further discloses the light guide 765 configured such that light emitted from the top 762 of the light guide 765 hits bottom of the housing 110 (see lines 46-49 of column 14).

Regarding dependent claim 8 (as best understood), DIFELICE et al. further discloses the cavity 199 being deepest in a middle portion of the housing 110 (as seen in Figure 1B), with the light guide 765 positioned along the middle portion (as seen in Figure 1B).  

Regarding dependent claim 11 (as best understood), DIFELICE et al. further discloses the source of light 766 is a plurality of LED lights (see line 62-66 of column 13).  

Regarding dependent claim 12 (as best understood), DIFELICE et al. further discloses an LED board 764 (as seen in Figure 7), the LED lights 766 are placed on the LED board 764 (as seen in Figure 7), and the LED board 764 resting on a side (as seen in Figure 7) to orient the LED lights 766 towards the light guide 765 (as seen in Figure 7). 

Regarding dependent claim 13 (as best understood), DIFELICE et al. further discloses the LED boards 764 received in at least one support 140 (as seen in Figure 7). 

Regarding dependent claim 14 (as best understood), DIFELICE et al. further discloses the support 140 has a U shaped cross-section (as seen in Figure 7). 

Regarding independent claim 15 (as best understood), DIFELICE et al. discloses a light fixture 100 (as seen in Figure 1B) including a housing 110 (as seen in Figure 1B) having a curved cavity 199 facing downward (as seen in Figure 1B) relative to position of the housing 110 installed on a ceiling (as evidenced by Figure 1B); a rectangular transparent or translucent light guide 765 (as seen in Figure 7) positioned below the cavity 199 (as seen in Figure 1B); two supports 140 (as seen in Figure 7), with each support 140 on one long side 774/776 of the light guide 765 (as seen in Figure 7), each end of the supports 140 attached to the housing 110 (as seen in Figure 1B); at least two LED boards 766 (as seen in Figure 7) with a plurality of LED light sources 766 (as seen in Figure 7) placed on inside the support 140 (as seen in Figure 2) in such configuration that the LED light sources 766 are oriented towards the light guide 765 (as seen in Figure 7);  wherein light from the LED light sources 766 travels through the light guide 765 (see lines 49-49 of column 14), and then exits the light guide 765 from both the top 762 and the bottom 763 of the light guide 765 (see lines 46-49 of column 14), the light from the top 762 hitting inside of the housing 110, and reflecting afterward to provide an additional indirect source of light (see lines 3-8 of column 15).  DIFELICE et al. further discloses a diffuser 165 (as seen in Figure 7) provided proximate the bottom 763 of the light guide 765 (as seen in Figure 7), the diffuser 165 providing a desired specific light distribution pattern from the light fixture 100 (see lines 27-30 of column 8), such as a clean and uniform light distribution (see lines 65-67 of column 14 and lines 1-2 of column 15).
765 having micro optics.
However, ASHALL discloses an illumination device (as seen in Figure 1) including a housing 20 (as seen in Figure 1), a transparent or translucent light guide 10 (as seen in Figure 1) with first major surface 11 (as seen in Figure 1) and second major surface 12 (as seen in Figure 1), a plurality of micro optics 13 (as seen in Figure 1) formed on a major surfaces 11 of the light guide 10 (see lines 15-17 of column 3), and a source of light 21 (as seen in Figure 1) placed along an edge of the light guide 10 (as seen in Figure 1), wherein light from the light source 21 is projected into the light guide 10 through the edge and exits the light guide through the major surfaces 11 by interacting with the micro optics 13 to provide an uniform light output.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the micro optics 13 of the Prior Art illumination device of ASHALL with the light guide 765 of the patented light fixture 100 of DIFELICE et al., according to the known methods disclosed by ASHALL, to yield the predictable result of simplifying the patented light fixture 100 by combining the light guide 765 and diffuser 165 (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).

Regarding dependent claim 16 (as best understood), DIFELICE et al. further discloses the diffuser 165 (as seen in Figure 7) being provided proximate only a bottom 763 of the light guide 765 (as seen in Figure 7).
The teachings of DIFELICE and ASHALL individually disclose, or suggest in combination, all the limitations of the claim, as previously detailed, except the micro optics being provided only on the bottom surface 763 of the light guide 765.
13 of ASHALL only on the bottom 763 of the light guide 765 of DIFELICE, to yield the predictable result of simplifying the patented light fixture 100 by combining the “only on the bottom” diffuser 165 with the light guide 765 (i.e. to provide the same arrangement taught by DIFELICE), as previously detailed (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).

Regarding dependent claim 17 (as best understood), ASHALL further discloses the micro optics 13 are circular (see Figure 1).

Regarding dependent claim 18 (as best understood), the teachings of DIFELICE et al. and ASHALL individually disclose, or suggest when combined (as previously detailed), the micro optics 13 being on the bottom 763 of the light guide 765. One or ordinary skill in the art would have recognized such micro optics 13 on the bottom 763 as necessarily present in the bottom 1/4 of the light guide 765.

Regarding dependent claim 19 (as best understood), DIFELICE et al. further discloses the cavity 199 being deepest in a middle portion of the housing 110 (as seen in Figure 1B), and the light guide 765 is positioned along the middle portion (as seen in Figure 1B).
 
Response to Arguments
Applicant's arguments, filed January 26 of 2021, have been fully considered but they are not persuasive.

Regarding the Examiner’s rejection of independent claims 1 and 15 (subject matter previously presented in dependent claims 5 and 16) under 35 U.S.C. 103 as unpatentable over DIFELICE et al. (U.S. Pat. 10,067,284) in view of ASHALL (U.S. Pat. 5,390,436), the applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically micro optics.  The applicant further argues that it is “evident” that DIFELICE et al. has no micro optics on its light guide 765, specifically only on the bottom. The applicant even further argues that the dot matrix of ASHALL is provided on both sides of the light guide 10, and that one of ordinary skill would not be motivated to combine the micro optics of ASHALL with the device of DIFELICE et al. as ASHALL is only concerned with illuminating a graphic image and not an indoor light fixture. 
 
Regarding the Examiner’s rejection of dependent claims 5 and 16 under 35 U.S.C. 103 as unpatentable over DIFELICE et al. (U.S. Pat. 10,067,284) in view of ASHALL (U.S. Pat. 5,390,436), the applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically the micro optics being provided only on the bottom of the light guide. 

Regarding the Examiner’s rejection of claims 2, 3, 6-8, 11-14 and 17-19, the applicant present no arguments.  Applicant’s failure to distinctly and specifically traverse such rejections, as required by 37 C.F.R. 1.111(b), has been interpreted as an admission that the individual features added by claims 2, 3, 6-8, 11-14 and 17-19 fail to further distinguish the subject matter defined by the independent claims over the Prior Art already made of record.

In response to applicant’s arguments that DIFELICE et al. (U.S. Pat. 10,067,284) failed to disclose micro optics provided only on the bottom of the light guide 765, the applicant is respectfully reminded that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, it is first noted that the Examiner readily concedes that the light guide 785 of DIFELICE et al. lacks the claimed micro optics; however, DIFELICE does discloses a diffuser 765 optically coupled to the light guide 765 (as seen in Figure 7).  That is, DIFELICE discloses provides the light guide 765 with an optical structure specifically for modifying the output of the light guide 765 into a uniform light distribution (see lines 65-67 of column 14 and lines 1-2 of column 15). On the other hand, ASHALL (U.S. Pat. 5,390,436) teaches providing micro optics 13 to a light guide 10 to provide a uniform light output. Therefore, it was considered obvious to modify the patented light fixture 100 of DIFELICE by combining the light diffuser 165 and the light guide 765 into a single element, by providing the micro optics of ASHALL to the light guide 785 of DIFELICE. One would have been motivated to yield the predictable result of simplifying the patented light fixture 100 by combining the light guide 765 and diffuser 165 into a single element, as previously detailed.
Regarding applicant’s arguments that the dot matrix of ASHALL is provided on both sides of the light guide 10, the applicant is once again advised that such arguments are considered unconvincing, as DIFELICE et al. only provides for light diffusing on one side of the light guide 765 (i.e. the bottom). 

In response to applicant's argument that DIFELICE et al. (U.S. Pat. 10,067,284) and ASHALL (U.S. Pat. 5,390,436) are nonanalogous as the first is concerned with indoor light fixtures and the second with illuminating signs, the applicant is advised that it has been long held by the courts that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, while the applicant is correct in that DIFELICE relates to the field of indoor light fixtures and ASHALL of illuminating signs, it is also a fact that both are concerned with providing uniform illumination output pattern from edgelit light guides, with ASHALL specifically providing the same solution taught by the applicant (I.e. providing micro optics to the surface of the light guide). Therefore, ASHALL was considered reasonably pertinent to the particular problem with which both DIFELICE and the applicant were concerned.

In response to applicant’s arguments that DIFELICE et al. (U.S. Pat. 10,067,284) failed to disclose micro optics provided only on the bottom of the light guide 765, the applicant is once again respectfully reminded that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
165 provided only proximate the bottom 763 of the light guide 765 to provide a uniform light output; while ASHALL teaches providing micro optics 13 to a light guide 10 to provide a uniform light output.  Therefore, it was considered obvious to modify the patented light fixture of DIFELICE by combining the diffuser 165 and light guide 765 into a single structure as pre the teachings of ASHALL; that is, the light guide 765 of DIFELICE provided with the micro optics 13 of ASHALL in the bottom 763 as taught by DIFELICE.


Affidavit or Declaration Filed under 37 CFR 1.132
The declaration under 37 CFR 1.132, filed January 26 of 2021, is insufficient to overcome the rejection of claims 1-3, 5-8 and 11-19 under 35 U.S.C. 103 as unpatentable over DIFELICE et al. (U.S. Pat. 10,067,284) in view of ASHALL (U.S. Pat. 5,390,436), as previously set forth because:  the declaration merely provides examples without explain the relevance of such examples, or the instant claims read over the Prior Art already made of record.  The only conclusion that can reasonably be drawn from the declaration by Nima Safiardestani is that a light guide provided with micro optics is capable of providing a more uniform light output than light guides without such micro optics; a possibility not only not disputed by the Examiner, but already evidenced by the Prior Art already made of record (including both DIFELICE and ASHALL).


Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.


/Ismael Negron/
Primary Examiner
AU 2875